FILED
                             NOT FOR PUBLICATION                            SEP 25 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



KENNETH BOWLING,                                 No. 10-36015

               Plaintiff - Appellant,            D.C. No. 3:10-cv-00605-ST

  v.
                                                 MEMORANDUM *
OREGON DEPARTMENT OF
CORRECTIONS, Max Williams, Director;
et al.,

               Defendants - Appellees.



                   Appeal from the United States District Court
                            for the District of Oregon
                   Michael W. Mosman, District Judge, Presiding

                           Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Kenneth Bowling, an Oregon state prisoner, appeals pro se from the district

court judgment dismissing his 42 U.S.C. § 1983 action alleging, among other




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
things, that defendants violated his right to access the courts by taking or failing to

send out his legal mail. We have jurisdiction under 28 U.S.C. § 1291. We review

de novo a dismissal under 28 U.S.C. § 1915(e)(2). Barren v. Harrington, 152 F.3d

1193, 1194 (9th Cir. 1998) (order). We affirm in part, vacate in part, and remand.

      The district court properly dismissed Bowling’s access to court claims based

on defendants’ alleged failure to provide assistance because Bowling either sought

to pursue legal matters unrelated to his sentence or condition of confinement, or

failed to allege actual injury. See Silva v. Di Vittorio, 658 F.3d 1090, 1102 (9th

Cir. 2011) (discussing the requirements for an access to court claim based on a

failure to provide assistance).

      However, the district court did not have the benefit of our recent decision in

Silva, in which we explained that prisoners also have access to court rights to

litigate without active interference claims that have a reasonable basis in law or

fact. See id. at 1102-03 (explaining the difference between “interference” and

“assistance” access to court claims). Liberally construing Bowling’s amended

complaint, it appears that he alleged access to court claims based on defendants’

alleged interference with his ability to litigate a work-related injury lawsuit. In

addition, it appears that Bowling alleged due process, retaliation, and equal

protection claims, which the district court did not address. Accordingly, we vacate


                                           2                                      10-36015
the dismissal with prejudice and remand so that the district court may consider

these claims in the first instance, notify Bowling of any defects, and provide an

opportunity to amend, if appropriate.

      Bowling shall bear his own costs on appeal.

      AFFIRMED in part; VACATED in part; and REMANDED.




                                          3                                    10-36015